DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-3 and 5-20 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 60/984,948, 61/060,226, 61/097,394, 12/262,862, 12/483,768, 12/813,738, 12/813,715, 61/233,326, 61/300,511, 61/430,318, 61/438,684 and 61/477,276, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claimed invention described in claims 1 – 3, and 5 – 20 do not have adequate support in the disclosure of the prior-filed application. Key aspects of the claimed invention of each of the independent claims 1, 19, and 20 are not disclosed in the provisional application’s disclosure, including but not limited to “determining an interestingness aspect and a geographic location aspect…based on the similarity to the user’s taste…”, “determining at least one recommendation…based on the interestingness rating…”, “ and delivering…the at least one recommendation to a device…”. As respective dependent claims further limit each of the independent claims, the dependent claims also do not have adequate support in the disclosure of the 
	However, the present application, filed on 08/19/2019, claims priority to U.S. Patent Application Serial No. 13/155,917 filed on June 8, 2011, complied with one or more conditions for receiving the benefit of an earlier filing date of June 8, 2011 under 35 U.S.C. 119(e). Therefore the effective date of invention of the present application is June 8, 2011.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 14, 2020 (multiple); June 23, 2021; and October 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because (a) in Fig. 8, “1 people” should be “1 person”; (b) in Fig. 16, “2 question” should be “2 questions” and the line associated with reference character 1602 crosses through the word “random”, see 37 CFR § 1.84(p)(3); (c) in Fig. 19, “irrelivant” should be “irrelevant”; (d) In Fig. 22, carats are placed in the middle of the GUI for no obvious reason; (e) in Fig. 26, “2 result” should be “2 results”; (f) in Fig. 27, “offerec” should be “offered” and “operationg” should be “operating”; (g) in Fig. 28, “fouir” should be “four”; (h) in Fig. 20, “shoul” should be “should”; (i) in Fig. 33, “pary” should be “party”; (j) in Fig. 35, “prefernce” should be “preference”; (k) in Fig. 37, “simular” should be “similar”; (l) Figs. 38-41 contain text on a shaded background; see 37 CFR § 1.84(p)(3); and (m) in Fig. 43, “on the comparison” should be “of the comparison”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  An illustrative, but not exhaustive, listing of issues with the specification is:
Pervasive use of the plural “their” to refer to a singular “user” (should be “his,” “her,” or “his or her,” or all instances of the singular “user” should be changed to “users”);
Pervasive use of trademarked terms without providing proper attribution as trademarks;
Misspellings (e.g., “Martha Steward” in paragraph 42);
Misuse of prepositions (e.g., “answers of this question” in paragraph 62);
Improper capitalization (e.g., “the internet” as opposed to “the Internet” in paragraph 71);
Use of the plural term “data” as singular (e.g., “this ancillary data” as opposed to “these ancillary data” in paragraph 81);
Switching from third person to second person in the middle of a sentence (e.g., “how you react” in paragraph 95);
Misuse of plurals (e.g., “feedbacks” in paragraph 104).
For Applicant’s convenience, Examiner has attached a marked-up copy of the specification indicating where errors have occurred.  However, Examiner makes no guarantee that the issues flagged 

Claim Objections
Claim 16 is objected to because of the following informalities:  “herein” should be “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “similar”, "authoritative", and “famous” in claim 13 are relative terms which render the claim indefinite.  The terms “similar”, "authoritative", and “famous” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not define what an “authoritative” source is, nor does it provide an example of what sources qualify as “authoritative.”  Since reasonable people can disagree as to what sources are “authoritative,” an ordinary artisan would not understand the exact metes and bounds of the term.  Furthermore, the specification never explicitly defines “similar,” and it is unclear how “similar” the person has to be to the user for the term to apply.  Finally, the specification never defines “famous”, and since fame is relative along both geographic and interest-based 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 1
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[D]etermining an interestingness aspect and a geographic location aspect for the topical information, the interestingness aspect being based on a similarity to a user's taste and newness of the topical information as determined by a date of emergence of the topical information:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining that information may be interesting to a user because it is similar to his taste or new.
[D]etermining … an interestingness rating for one or more items associated with the topical information based at least upon the determined interestingness aspect and geographic location:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of rating an item for a user based on its proximity to him and on how interesting it is to him.
[D]etermining at least one recommendation for the user based upon the interestingness rating for the one or more items, wherein determining the at least one recommendation is based upon a threshold confidence associated with the interestingness rating, the threshold confidence being based at least upon the past behavior of the user as related to previous recommendations:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of recommending an item to a user when the recommender is sufficiently confident that the item is interesting to the user based on the user’s previous responses to recommendations.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The remaining limitations of the claim are as follows:
[C]ollecting topical information from one or more Internet sources:  This limitation recites the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).
[D]elivering, using one or more processors, the at least one recommendation to a device, wherein a user of the device is enabled to at least one of view, save, or share the determined recommendation via an application at least in part resident on the computer-based advice facility:  This limitation recites the well-understood, routine, and conventional activity of data gathering (“delivering”) and output (“view[ing]”).  See MPEP § 2106.05(g).
Furthermore, the recitation that the advice facility is “computer-based” and that the interestingness rating is determined using “machine learning” are of no avail.  Mere instructions to apply a judicial exception on a generic computer programmed with a generic class of algorithm does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The collecting and delivering limitations recite the well-understood, routine, and conventional activity of receiving or transmitting data over a network.  See MPEP § 2106.05(d)(II), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).  The viewing limitation recites the well-understood, routine, and conventional activity of storing and retrieving information in memory.  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As an ordered whole, the claim is directed to a mentally performable method 

Claim 2
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The remaining limitation, “the viewing includes providing source information from the Internet source,” recites the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The limitation of the claim recites the well-understood, routine, and conventional activity of transmitting data over a network.  See MPEP § 2106.05(d)(II), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claim 3
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that “the source information includes a visual indicator of an extent of similarity to tastes of at least one other individual.”  This limitation represents the insignificant extra-solution activity of mere data output.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim’s further limitation recites the well-understood, routine, and conventional activity of retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 

Claim 5
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the interestingness aspect is determined by an acceleration of social activity associated with topical information.”  This limitation merely describes the manner in which one of the aspects is determined and does not alter the mental nature of the underlying process.  A human may observe that social activity associated with a topic is accelerating.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 6
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the interestingness aspect is further determined to be at least one of relevant to the user’s current location and a temporal factor.”  This limitation could encompass the mental determination that an item is interesting because it is either timely or geographically relevant.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 7
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the interestingness aspect is further based on topical information that is new as determined by a date of emergence on the Internet.”  This limitation could encompass the mental determination that a topic is interesting because it is new.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 8
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the interestingness aspect is further determined as related to the ratio of a number of users rating the item to a number of times the item was saved by users.”  This limitation could encompass the mental determination that a topic is interesting because the ratio between the number of users rating the item and the number of times the item was saved is favorable.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 9
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the geographic location aspect is a geographical location associated with topical information.”  This limitation merely details what the geographic location aspect is and does not change the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 10
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the geographic location aspect is a location of an event.”  This limitation merely details what the geographic location aspect is and does not change the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 11
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the geographic location aspect is a location of a store, a restaurant, a point-of-interest, or a product location.”  This limitation merely details what the geographic location aspect is and does not change the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 12
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the user’s taste is based on a rating.”  This limitation merely details how the user’s taste is determined and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 13
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the rating is provided by at least one of: the user; a friend of the user; a person having similar tastes as the user; an authoritative source; or a famous person.”  This limitation merely specifies who provides the rating and does not alter the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 14
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the rating is inferred from user behavior.”  This limitation could encompass mentally inferring how well-received an item is based on how users interact with it.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 15
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the user behavior is online behavior, including at least one of buying behaviors, browsing behavior, social networking behavior, and location-based behaviors.”  This limitation merely specifies the dataset of user behavior and does not alter the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 16
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the determined recommendation is at least one of items to buy, places to visit, places to attend, and places to eat.”  This limitation merely specifies the type of recommendation and does not alter the mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 17
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that the “application is a local discovery application.”  This limitation merely defines what type of application is being used and does not alter the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 18
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as delineated in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that “the local discovery application displays images based on a determination by the advice facility of the user’s interest in at least one of each recommendation and each topic.”  The underlying determination, but for the recitation that it is performed by a generic “advice facility,” is mentally performable.  The display of images is the insignificant extra-solution activity of data output.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The display of images is the well-understood, routine, and conventional activity of transmitting data over a network.  See MPEP § 2106.05(d)(II); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claim 19
Step 1:  The claim recites a non-transitory machine-readable storage medium; therefore, it falls into the statutory category of articles of manufacture.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The analysis here mirrors that of claim 1, with two exceptions:  
Here, determining an interestingness rating is not performed using “machine learning;” therefore, there is no question of whether the machine learning integrates the judicial exception into a practical application.
The claim recites a “non-transitory machine-readable storage medium” and “one or more processors”.  However, as noted above, recitation that the judicial exception is to be performed on generic computer equipment amounts to a mere instruction to apply the exception and cannot integrate the judicial exception into a practical application.  See MPEP S 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  With the exceptions noted in connection with Step 2A Prong 2 above, the analysis mirrors that of claim 1.

Claim 20
Step 1:  The claim recites a system comprising a computer-based advice facility comprising one or more processes; therefore, it falls into the statutory category of machines.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The analysis here mirrors that of claim 1, with two exceptions:  
Here, determining an interestingness rating is not performed using “machine learning;” therefore, there is no question of whether the machine learning integrates the judicial exception into a practical application.
The claim recites a “computer-based advice facility, comprising one or more processors”.  However, as noted above, recitation that the judicial exception is to be performed on generic See MPEP S 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  With the exceptions noted in connection with Step 2A Prong 2 above, the analysis mirrors that of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 3 and 5 - 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whalin et al. (US 20110289433, hereinafter “Whalin”) in view of Reid et al. (US 20120226688, hereinafter “Reid”) and further in view of Mysen et al. (US 8751427, hereinafter “Mysen”) and McCarthy et al. (US 6904408, hereinafter “McCarthy”).
Regarding Claim 1,
	Whalin (433) teaches a method of providing a geographically localized recommendation to a user through a computer-based advice facility (Par [0222]: “In embodiments, the present invention may implement a computer implemented method for providing recommendations for an in-person meeting group, comprising collecting user information, where the user information provides information related to topical interests and location information for at least one of a plurality of users…wherein the in-person meeting group is formed and maintained through a web-based meeting facility” teaches the method for providing recommendations based on user information comprising location information (geographically localized recommendation) implemented through a web-based meeting facility (computer-based advice facility)), comprising: 
collecting topical information from one or more Internet sources (Par [0191]: “recommendations may be based on user information derived from any social networking sites where such information is available” teaches user information as the topical information gathered from social networking sites (internet source)), the recommendation being determined to have an interestingness aspect and a Par [0222]: “In embodiments, the present invention may implement a computer implemented method for providing recommendations for an in-person meeting group, comprising collecting user information, where the user information provides information related to topical interests and location information for at least one of a plurality of users…wherein the in-person meeting group is formed and maintained through a web-based meeting facility” teaches the collecting of recommendations for meeting groups are based on user information which include information related to topical interests (interestingness aspect) and location information (geography location aspect)), 
determining an interestingness aspect and a geographic location aspect for the topical information (Par [0222]: “…comprising collecting user information, where the user information provides information related to topical interests and location information for at least one of a plurality of users…wherein the in-person meeting group is formed and maintained through a web-based meeting facility” teaches the user information (topical information) includes information related to topical interests (interestingness aspect) and location information (geography location aspect)), the interestingness aspect being based on a similarity to a user’s taste (Par. [0133]: “In addition, these exemplary systems allow users to form local groups around a common interest, and associate those local interest groups with similar groups around the world” teaches the groups created based on user information which includes the topical interest (interestingness aspect) is based on a common interest of users within a group (common interest is similar to the user’s interest or taste))…; 
determining at least one recommendation for the user (Par. [0222]: “and providing an in-person meeting group recommendation to the at least one user based on the comparison”)…;
and delivering, using one or more processors (Par. [0223]: “The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor”), the at least one recommendation to a device, wherein a user of the device is enabled to at least one of view, save, or share the determined recommendation via an application at least in part resident on the computer-based advice facility (Par. [0222]: “The recommendation may be emailed to the user. The recommendation may be provided to the user though the user interface of the web-based meeting facility” teaches the user interface as the device or application wherein the recommendation can be delivered through email (user enabled to view, save, or share the email) as part of the web-based meeting facility (computer-based advice facility)). 
Whalin does not explicitly teach the remaining limitations of the claim.  However, Reid teaches that the interestingness aspect [is] based on a … newness of the topical information as determined by a date of emergence of the topical information (Par. [0049]: “Object information 102 may include one or more (1) search terms; (2) key words; (3) related topics; (4) interests; (5) interests sections on site 145;… (12) definitions where the object 101 is recent news in a designated section on site 145; (13) definitions where the object 101 is news in a designated section on site 145;… (22) dates on which object 101 was added to site 145 or any website; (23) dates on which object 101 was added to a particular area and/or section on site 145 or any website; (24) dates on which object 101 was added to a particular page, such as homepage 99, in site 145 or any website; (25) dates on which object information 102 was added to object 101” teaches the interests and interests sections of the object information as the interestingness aspect which is based on the object being recent news (newness of topical information) on a date in which the object was added to a site or page).
Whalin and Reid are analogous art because they are directed to systems displaying information based on the interests of a user.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the recommendation system of Whalin to incorporate the objection information including interests that are recent news or topics to a site or page of Reid. 
	Doing so would allow “the search results [to be] displayed to a user in order from most relevant to least relevant--a type of ranking determined by executing algorithms and not based on substantive user input” (Reid: Par. [0004]).
Whalin in view of Reid do not explicitly teach the remaining limitations of the claim.  However, Mysen teaches determining, using machine learning, an interestingness rating for one or more items Mysen: Col. 6 ln. 55 - 60: “The user profiler 212 determines, for each of the entities associated with a user, a satisfaction measure that is indicative of a satisfaction of the user with the entity. For example, the user profiler 212 can use an expert system, machine learning, or natural language processing to identify user sentiment about the entity” teaches the user profiler uses machine learning which determines the satisfaction measure (interestingness rating) in which the entity is the item; Col. 4 ln. 27 – 32: “The system 100 uses the aggregated information 114 to identify entities associated with the aggregated data of a user and user satisfaction measures associated with the entities. Based on the entities and associated satisfaction measures, the system 100 identifies interest information 116 associated with each user…The system 100 thus determines that the user has a positive satisfaction measure associated with the restaurant and is likely to visit the same restaurant again or another similar restaurant” teaches the satisfaction measure as a rating of a user had affinity or was interested in a restaurant thus being the interestingness rating; Col. 7 ln. 24 - 30: “The profile engine 214 generates from the satisfaction measures and the network data (e.g., the aggregated data) location centric user profiles 216, where each of the location centric user profiles 216 specifies topics that are of interest to the respective user, the entities determined to have been visited by a user device corresponding to the respective user, and the satisfaction measures of the entities” teaches the satisfaction measure as the interestingness rating determined by the user profiler for entities (items) in which users specify topics of interest in (topical information including an interestingness aspect) and location to the user’s profile; Col. 11 – 12 ln. 64 – 2 : “For example, the user profiler 302 can determine that “entity 1” is “Loring Pasta Bar” and “entity 2” is “Bar La Grassa” and based on the positive satisfaction measures associated with the entities determine that the user is interested in “Italian Restaurants” (e.g., “topic 1”). The system can use the satisfaction measures of the entities to determine satisfaction measures associated with the topics” teaches the satisfaction measure as an indication of how interested a user is on a specific topic such as “Italian Restaurants”); [and] 
Col. 8 ln. 26 - 33: “The recommendation engine 220 can compare the entities, topics, and satisfaction measures in the user's location centric user profile with entities, topics, and satisfaction measures associated with one or more other users (e.g., where the other users are connected to the requesting user in the social graph) in order to identify recommendations” teaches identifying or determining recommendations based on the satisfaction measures (interestingness rating)).…
Whalin, Reid, and Mysen are analogous art because they are directed to systems displaying information based on the interests of a user.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the method of Whalin to incorporate the satisfaction measure of a user pertaining to an entity of Mysen. 
	Doing so would “associate a positive satisfaction measure with an entity a user visits frequently or an entity with a positive sentiment, and can associate a negative satisfaction measure with an entity associated with a negative sentiment” (Mysen: Col. 8, ln 18 - 21).
	Neither Whalen, Reed, nor Mysen appears to disclose explicitly the further limitations of the claim.  However, McCarthy discloses that determining the at least one recommendation is based upon a threshold confidence associated with the interestingness rating, the threshold confidence being based at least upon the past behavior of the user as related to previous recommendations (in a hierarchy of choices for recommendation that requires a threshold for both individual and group recommendations, an individual measure of confidence in an individual recommendation based on individual preferences is desired to be above an individual confidence threshold – McCarthy, col. 25, ll. 38-52 [note that recommended things are presumed to be interesting to the user]; observation of behaviors during web browsing and resultant click through to a buy [including browsing pursuant to recommendation] allows implicit inferences to be made concerning the buyer’s motivation and can predict future buying choices [so the preferences that form the basis for the confidence level are determined through user behavior] – id. at col. 3, ll. 1-20)…
	McCarthy and the instant application both relate to recommender systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified the combination of Whalen, Reed, and Mysen to base the recommendation on a threshold confidence level based on user behavior, as disclosed by McCarthy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the quality of recommendations by ensuring that the system only presents recommendations to the user that it is confident that the user will like.  See McCarthy, col. 25, ll. 38-52.

Regarding Claim 2,
Whalin in view Reid and further in view of Mysen and McCarthy teaches the method of claim 1.
Whalin further teaches that the viewing includes providing source information from the Internet source (Par. [0191]: “For example, if a user is friends with you on Facebook, and they are searching for groups or events through the meeting facility, the user may get a message (e.g. via some UI indicator) saying, “your friend Bill Jones is attending this meeting group” or “Your friend Bill Jones is a member of this group”… recommendations may be based on user information derived from any social networking sites where such information is available” teaches the message a user may view from the Internet source (Facebook) as the source information or recommendation).

Regarding Claim 3,
Whalin in view Reid and further in view of Mysen and McCarthy teaches the method of claim 2.
Whalin further teaches that the source information includes a visual indictor of an extent of similarity to tastes of at least one other individual (Par. [0191]: “For example, if a user is friends with you on Facebook, and they are searching for groups or events through the meeting facility, the user may get a message (e.g. via some UI indicator) saying, ‘your friend Bill Jones is attending this meeting group’ or ‘Your friend Bill Jones is a member of this group’… recommendations may be based on user information derived from any social networking sites where such information is available” teaches that the message includes source information or recommendations based on another user (the collected recommendation, e.g. friend Bill Jones attending a meeting or a member of a group) through the UI indicator (visual indicator) depicting the similar groups (tastes) of a user being a member for with another user).

Regarding Claim 5,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 1.
Whalin further teaches that the interestingness aspect is determined by an acceleration of social activity associated with topical information (Par. [0193]: “analytics may also be applied to the activity of finding or forming new groups, such as displaying trending information on fastest growing topics, most popular topics, fastest growing cities, and the like, or other interesting trends that help people find meeting groups while profiling as many meeting groups as possible” teaches trending information (interestingness aspect) on fastest growing topics, most popular topics, or other interesting trends as the acceleration of social activity associated with topical information).

Regarding Claim 6,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 1.
Whalin further teaches that the interestingness aspect is further determined to be at least one of relevant to the user's current location and a temporal factor (Par. [0108]: “assume the particular topic “Yoga” has a worldwide gathering day of the first Saturday of every month at 12 pm. A local Yoga chapter gathering at 12 pm on the first Saturday of the month in Washington D.C. knows that Yoga chapters all over the world are gathering at their own local time. Because of this arrangement, national media can be used to inform the public of such meetings, and national organizations can direct people to the local version of the topic … using the system itself, interested persons can select “Yoga” as a topic of interest, and provide their geographic locale information, and be directed to the nearest chapter” teaches that individuals’ interest in Yoga (interestingness aspect) is displayed relevant to a user’s nearest chapter based on geographic locale information (current location) and local time (temporal factor)).
 
Regarding Claim 7,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 1.
Reid further teaches that the interestingness aspect is further based on topical information that is new as determined by a date of emergence on the Internet (Par. [0049]: “Object information 102 may include one or more (1) search terms; (2) key words; (3) related topics; (4) interests; (5) interests sections on site 145;… (12) definitions where the object 101 is recent news in a designated section on site 145; (13) definitions where the object 101 is news in a designated section on site 145;… (22) dates on which object 101 was added to site 145 or any website; (23) dates on which object 101 was added to a particular area and/or section on site 145 or any website; (24) dates on which object 101 was added to a particular page, such as homepage 99, in site 145 or any website; (25) dates on which object information 102 was added to object 101” teaches the interests and interests sections of the object information as the interestingness aspect which is based on the object being recent news (newness of topical information) on a date in which the object was added to a site or page).
Whalin and Reid are analogous art because they are directed to systems displaying information based on the interests of a user.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the recommendation system of Whalin in view of Reid and further in view of Mysen and McCarthy to incorporate the objection information including interests that are recent news or topics to a site or page of Reid. 
	Doing so would allow “the search results are displayed to a user in order from most relevant to least relevant--a type of ranking determined by executing algorithms and not based on substantive user input” (Reid: Par. [0004]).

Regarding Claim 8,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 1.
Whalin further teaches that the interestingness aspect is further determined as related to the ratio of a number of users rating the item to a number of times the item was saved by users (Par. [0200]: “In embodiments, the list may be generated through an algorithm that creates the list to provide the user with what is ‘hot’ in the area, such as through highest RSVP counts, the highest total number of RSVPs, the highest percentage of RSVPs, and the like” teaches number of RSVP counts of what is ‘hot’ in the area as the item being saved by the users correlate to the item (area) indicated as ‘hot’ (rating)).

Regarding Claim 9,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 1.
Whalin further teaches that the geographic location aspect is a geographical location associated with topical information (Par. [0153]: “providing a web-based meeting facility to a plurality of users, where each of the plurality of users choose to join at least one of a plurality of meeting groups based on topic-related interest and geographic locale…” teaches that the topic-related interest (topical information) is associated with a geographic locale (geographical location) for a meeting group).

Regarding Claim 10,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 1.
Whalin further teaches that the geographic location aspect is a location of an event (Par. [0216]: “Referring to FIG. 29, the meeting event facility may include a user interface for depicting a map of event locations 2900, and may include one or both of a graphical and listing means for an individual to select a location to show interest” teaches the event locations as the location of an event).

Regarding Claim 11,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 1.
Whalin further teaches that the geographic location aspect is a location of a store, a restaurant, a point-of-interest, or a product location (Par. [0071]: “The gatherings can take place at various venues such as local cafes, restaurants, stores, bar or other establishments” teaches the various venues as location of a store, restaurant or product location; Par. [0144]: “The organizer may select a venue based on these parameters, as well as being able to search for a venue based on location, street address, near a point of interest, near another venue, and sort by distance, alphabetical, popularity, and the like” teaches a location being a point of interest).

Regarding Claim 12,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 1.
Whalin further teaches that the user’s taste is based on a rating (Par. [0121]: “For any venue of interest, the member may view information about the venue. The information may include, but is not limited to, venue ratings made by other members, venue location information, directions to the venue and so on” teaches that the interest for a venue (derived user taste) may be indicated from venue ratings).

Regarding Claim 13,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 12.
Whalin further teaches that the rating is provided by at least one of: the user (Par. [0121]: “For any venue of interest, the member may view information about the venue. The information may include, but is not limited to, venue ratings made by other members, venue location information, directions to the venue and so on” teaches the ratings made from a member (user)); a friend of the user; a person having similar tastes as the user; an authoritative source; or a famous person.

Regarding Claim 14,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 12.
Whalin further teaches that the rating is inferred from user behavior (Par. 0178: “The organizer may be able to view venue details, including reviews, ratings, directions, a description of the setting, schedule of other meetings at the venue, revision history, changes to the venue, whether the venue public or private, loud, kid friendly, and the like” teaches that the ratings are inferred from whether the venue was loud or kid friendly (user behavior)).

Regarding Claim 15,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 14.
Whalin further teaches that the user behavior is online behavior, including at least one of buying behaviors (Par. [0168]: “FIG. 11 depicts an embodiment of a start a meeting group page 1100, which may include a search interface or search facility for finding a topic that the individual will create the new meeting group in, and in which the meeting group may be customized. Customizing may include… purchase options, coupon options for sponsorship programs or check payments, money back options, secure transactions options, payment options” teaches the different buying options a user can conduct in a meeting group (online behavior) such as purchase, payments, money back, and transactions (buying behavior)), browsing behavior (Par. [0112]: “In step 110, the user accesses a web site of the system according to the invention… The user takes advantage of such capabilities, and browses through the topics according to his personal interest in step 120, eventually selecting a topic of interest” teaches browsing for topics of interest as browsing behavior), social networking behavior (Par. [0135]: “the individual may also come to the meeting facility through an association with other social networking sites or from other individuals, where the individual may receive an invitation from a member of an existing group…” teaches social networking behavior entail actions such as receiving invitations), and location-based behaviors (Par. [0207]: “Groups may be searched by location to find the nearest group, such as sorted by distance from the entered location” teaches searching by location to find the nearest group as a location-based behavior).

Regarding Claim 16,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 1.
Whalin further teaches that the determined recommendation is at least one of items to buy, places to visit, events to attend (Par. [0191]: “Information from the social networking site may then be used to make recommendations, such as recommending meeting groups, events, and the like that they might enjoy based on their interests” teaches that a recommendation may be a recommended event (event to attend)), and places to eat.

Regarding Claim 17,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 1.
Whalin further teaches that the application is a local discovery application (Par. [0067]: “The software application can be delivered to the user via a web-based graphical user interface” teaches the software application is displayed through a web-based graphical user interface (local discovery application)).

Regarding Claim 18,
Whalin in view of Reid and further in view of Mysen and McCarthy teaches the method of claim 17.
Whalin further teaches that the local discovery application displays images based on a determination by the advice facility of the user's interest in at least one of each recommendation and each topic (Fig. 2 & Par. [0086]: “FIG. 2 represents an embodiment in which, regardless of the user's locale, there is defined a date and time certain for the topic. Thus, a user interested in the particular topic of “Spanish Language” can, in the embodiment shown in FIG. 2, be provided with the worldwide date and time for the in-person meeting relating to the Spanish language, independent of locale” teaches the display (Fig. 2) of events recommended based on the user’s interest of a topic).

Regarding Claim 19,
Claim 19 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1. Claim 19 is a non-transitory machine-readable storage medium claim that corresponds to the method claim 1.
In addition, Whalin teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (Par. [0152]: “a computer program product embodied in a computer readable medium that, when executing on one or more computers, may help organize an in-person gathering of users of topic-related interest to help maintain ongoing local interest groups 500 by performing the steps”).

Regarding Claim 20,
Claim 20 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1. Claim 20 is a system claim that corresponds to the method claim 1.
In addition, Whalin teaches a system comprising a computer-based advice facility, comprising one or more processors (Par. [0223]: “The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor”).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/R.C.V./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125